Citation Nr: 1004423	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected pterygium of the right eye.

2. Entitlement to initial compensable rating for service-
connected urethral stricture.

3. Entitlement to service connection for a right shoulder 
and arm disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Veteran 
subsequently relocated to Arizona and jurisdiction over his 
claims was transferred to the Phoenix RO. 

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The increased rating claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary for further development of 
the claims.  

With regard to the service connection claim, the Board 
determines that the Veteran should be afforded a VA 
examination.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159; 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran's service treatment records show complaints of right 
shoulder pain.  A VA examination was provided in October 
2006; however, the examiner did not proffer an opinion as to 
the etiology of the Veteran's right shoulder and arm 
complaints, apparently because no abnormalities were found 
on X-ray.  However, the Board observes that a June 2006 
private examination report states that the Veteran had 
tendonitis of the right shoulder.  The Court has held that 
service connection may be granted if a disability existed at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the 
disability resolved prior to the Secretary's adjudication of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Thus, there is evidence of in-service event, 
injury, or disease, and of a current disability.  
Additionally, between the Veteran's statements and the 
simple fact that only a short period of time passed between 
service discharge and the June 2006 diagnosis, there is 
evidence of an association between the two.  For these 
reasons, the Board determines that a VA examination is 
warranted in this case.  

As for the increased rating claim for urethral stricture, 
the Veteran offered testimony at his June 2009 hearing that 
his service-connected urethral stricture disability has 
increased in severity since his last VA examination in 
October 2006.  In particular, the Board notes the frequency 
of urination described by the Veteran.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, a remand is required so that the Veteran may be 
afforded another VA genitourinary examination.

With respect to his increased rating claim for pterygium of 
the right eye, the Board notes that the Veteran was afforded 
a VA eye examination in November 2009, subsequent to the 
last adjudication of the claim by the RO.  Although this 
examination was performed in connection with a service 
connection claim for headaches, the findings are relevant to 
the increased rating claim.  The Veteran waived AOJ 
consideration of evidence he submitted around the time of 
his hearing, but he has not waived consideration of evidence 
received after that time.  See 38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may not properly consider the November 
2009 VA examination report and a remand of this issue is 
necessary so that the AOJ may review this evidence and 
readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
right shoulder and arm disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any chronic right 
shoulder and/or arm disorder 
exhibited by the Veteran 
currently, i.e., at the time he 
filed his claim in February 2005 
to the present, is related to an 
event, injury, or disease during 
his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

2.	Schedule the Veteran for a VA 
genitourinary examination to assess the 
current nature and severity of his 
service-connected urethral stricture.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
and appropriate tests should be 
performed and their results documented.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should document all current 
findings related to the urethral 
stricture, including frequency of 
dilations and voiding, interval between 
voiding during the day and night,  
hesitancy, any post-void residuals, 
uroflowmetry, the wearing of absorbent 
materials and/or use of an appliance, 
and recurrent urinary tract infections.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
May 2009 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


